MEMORANDUM***
Bernadette Nichols Arcilla, a native and citizen of the Philippines, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997). We review for substantial evidence, see Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Arcilla did not establish past persecution or a well-founded fear of future persecution because the record does not compel the conclusion that the New Peoples’ Army was responsible for the death of Areilla’s husband or the threats Arcilla received. See Sangha v. INS, 103 F.3d 1482, 1486-87 (9th Cir.1997) (requiring the persecution to be “on account of’ an enumerated ground).
Because Arcilla did not establish eligibility for asylum, she necessarily fails to es*643tablish eligibility for withholding of deportation. See Prasad, 47 F.3d at 340.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publi- • cation and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.